DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Claim Status
Claims 4 and 9 have been canceled.
Claims 1, 6 and 11-14 have been amended; support for the amendments can be found in original claims 4 and 9 and [0044] of the original specification.
Claim 15 is newly added; support for this claim can be found in [0043] of the original specification.
Claims 1-3, 5-8, and 10-15 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odani et al. (US 2010/0190054 A1) hereinafter Odani as evidenced by Shackelford, James F. Alexander, William. (2001). CRC Materials Science and Engineering Handbook (3rd Edition) - 7.4 Resistivity of Ceramics. (pp. 959). Taylor & Francis., hereinafter Shackelford.

Regarding claims 1, 6 and 15, Odani discloses an electrode (“negative electrode 22”; [0107]) for a power storage device (“secondary battery”; [0107]), comprising: 

a current collector (“a negative electrode collector 22A”; [0126]); and 



the active material layer (22B) comprising a plurality of active material particles (“plural negative electrode active material particles”; [0155]), a binder ([0128]), and 

a film (“an oxide-containing film”; [0158]) including silicon oxide ([0159]).

It is deemed that configuration of the plurality of active materials, binder and silicon dioxide film instantly claimed is an inherent property of the coating ([0152]) and dip coating ([0160]) methods of forming the electrode disclosed by Odani. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In this case, Odani discloses a substantially identical method of forming the active material layer as is instantly disclosed ([0055-0056]). Specifically, Odani discloses mixing the active material, binder and a solvent together (“coating method”; [0152]), applying the mixture (“coated”; [0152]) to the current collector, and drying the mixture (“baking method”; [0152]). Odani further discloses a substantially identical method of forming the film as is instantly disclosed ([0057]), namely a liquid-phase method such as a dip coating method ([0160]). Finally, Odani discloses that the liquid phase method is the preferred method of forming the film ([0160]). 

As is instantly disclosed ([0066]), an active material layer formed by these methods, results in active material particles that are in contact with each other and bound with the binder and further results in a film formed on the surfaces of the plurality of active material particles. Therefore, the instant limitations regarding the configuration of the plurality of active material particles, binder and silicon dioxide film would have been inherent to the disclosure of Odani had one of ordinary skill selected the aforementioned methods disclosed by Odani to form the active material layer. 



Regarding the electric resistivity of the film, Odani discloses that the oxide film contains silicon oxide ([0159]), but Odani is silent to the electric resistivity of the film.

It is deemed that electric resistivity is an inherent property of the specifically disclosed material. In this respect, MPEP 2112 sets forth the following: 

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In this case, the film disclosed by Odani comprises silicon dioxide. As evidenced by Shackelford (pg. 959), the electric resistivity of silicon dioxide at room temperature (i.e. 25 ℃), is approximately                         
                            
                                
                                    10
                                
                                
                                    18
                                
                            
                        
                     Ω-cm or                         
                            
                                
                                    10
                                
                                
                                    16
                                
                            
                        
                     Ω-m (pg. 959). For the film of Odani to not satisfy the limitation “wherein a product of an electric resistivity and a thickness of the silicon oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m”, the film would have to be less than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    15
                                
                            
                        
                     m.

Consequently, the silicon oxide film necessarily has a thickness of greater than                         
                            2
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    15
                                
                            
                        
                     m, as assuming otherwise would indicate that the thickness of the film is subatomic. Thus, the limitation “wherein a product of an electric resistivity and a thickness of the silicon oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m”, is inherent to the disclosure of Odani. Alternatively, one of ordinary skill in the art would have found the limitation “wherein a product of an electric resistivity and a thickness of the silicon oxide film at 25°C is greater than or equal to 20 Ωm                        
                            ∙
                        
                    m” obvious because assuming otherwise would mean that the thickness of the film is subatomic.

Although Odani fails to explicitly disclose the specific combination of a coating method and dip coating/vapor deposition method for the formation of the active material layer and oxide 

Further regarding claim 15, Odani discloses that the active material may be graphite ([0129]).

It is deemed that the limitation “wherein the film has a mesh structure where a carbon atom in the graphite is bonded to a silicon atom through an oxygen atom and the silicon atom is bonded to another silicon atom through an oxygen atom” is an inherent property of the specifically disclosed electrode of Odani. In this respect, MPEP 2112 sets forth the following: 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In this case, the instant specification discloses ([0043] [0067]) that in the case where graphite is used as an active material and a film containing silicon oxide as a main component contacts the active material, “a mesh structure where a carbon atom is bonded to a silicon through an oxygen atom and the silicon atom is bonded to another silicon atom through an oxygen atom” ([0043] [0067]) is formed. As Odani discloses materials identical to those instantly disclosed, the instant structure is deemed inherent.

Alternatively, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a mesh structure as is instantly claimed. 

Regarding claim 5 and 10, Odani discloses a power storage device (“secondary battery”; [0106]) comprising the electrode (22) according to claims 1 and 6.  

Claims 2, 3, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odani et al. (US 2010/0190054 A1) hereinafter Odani as evidenced by Shackelford, James F. Alexander, William. (2001). CRC Materials Science and Engineering Handbook (3rd Edition) - 7.4 Resistivity of Ceramics. (pp. 959). Taylor & Francis., hereinafter Shackelford, as applied to claims 1 and 6 above, and further in view of  Shigematsu et al. (US20130330610A1) hereinafter Shigematsu.

Regarding claims 2, 3, 7 and 8, Odani discloses all claim limitations of the present invention as set forth above. Odani further discloses wherein the plurality of active material particles ([0155]) comprises a carbon material ([0129]). In addition, Odani discloses that the electrode (22) is used with a nonaqueous electrolyte ([0012]). However, Odani fails to disclose wherein an R value of the carbon material is less than 0.4.  

Shigematsu discloses a carbon material ([0145-0150]) for use in a negative electrode ([0145]) for a nonaqueous electrolyte battery. Shigematsu discloses that the R value of this carbon material “is generally 0.01 or more and is preferably 0.03 or more and more preferably 0.1 or more and is generally 1.5 or less and is preferably 1.2 or less, even more preferably 1 or less, and particularly preferably 0.5 or less” ([0166]). Further, “when the Raman R value or the Raman half-value width is in the range indicated above, reactions between the carbonaceous material and the non-aqueous electrolyte solution can be inhibited and the decline in load characteristics due to the disappearance of sites can be suppressed” ([0169]).



In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Thus, the instant claims are obvious over modified Odani.

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odani et al. (US 2010/0190054 A1) hereinafter Odani as evidenced by Shackelford, James F. Alexander, William. (2001). CRC Materials Science and Engineering Handbook (3rd Edition) - 7.4 Resistivity of Ceramics. (pp. 959). Taylor & Francis, hereinafter Shackelford, as applied to claims 1 and 6 above, and further in view of Wasa, Kiyotaka Kitabatake, Makoto Adachi, Hideaki. (2004). Thin Film Materials Technology - Sputtering of Compound Materials - 1.1 Thin Film Materials. (pp. 1). 2.2.1.1 PVD Processes. (pp. 33) William Andrew Publishing/Noyes, hereinafter Wasa.

claims 11-14, Odani discloses all claim limitations of the present invention as set forth above. Odani further discloses that the methods that can be used for the formation of the silicon oxide film include “a vapor deposition method, a sputtering method and a CVD method” ([0160]). However, Odani fails to disclose the thickness of the silicon oxide films. 

Wasa discloses that vapor deposition, sputtering and CVD methods are deposition processes for the formation of thin films (pg. 33; section 2.2.1). Wasa further discloses that the thickness of thin films is “typically less than several microns” (pg. 1; para. 1). 

Wasa and Odani are both directed to the fabrication of films using a vapor deposition method, a sputtering method or a CVD method. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Odani by forming the silicon oxide film such that the thickness of the film is less than approximately 3 microns, as disclosed by Wasa. In doing so, one of ordinary skill in the art would have been using known techniques to achieve the predictable result of forming a silicon oxide film.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instantly claimed ranges are obvious over modified Odani.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 

Regarding the Odani (US 2010/0190054 A1) reference, applicant argues that there is no clear teaching or suggestion of a binder in the active material layer of Fig. 4 of Odani, and consequently, Odani fails to anticipate or render obvious the amended claims 1 and 6. 

Odani discloses an identical method of forming the active material layer as is instantly disclosed ([0055-0056]). Specifically, Odani discloses mixing the active material, binder and a solvent together (“coating method”; [0152]), applying the mixture (“coated”; [0152]) to the current collector, and drying the mixture (“baking method”; [0152]). Odani further discloses a substantially identical method of forming the film as is instantly disclosed ([0057]), namely a liquid-phase method such as a dip coating method ([0160]). Finally, Odani discloses that the liquid phase method is the preferable method of forming the film ([0160]). 

As is instantly disclosed ([0066]), an active material layer formed by these methods, results in active material particles that are in contact with each other and bound with the binder and further results in a film formed on the surfaces of the plurality of active material particles. Therefore, the instant limitations regarding the configuration of the plurality of active material particles, binder and silicon dioxide film would have been inherent to the disclosure of Odani had one of ordinary skill selected the aforementioned methods disclosed by Odani to form the active material layer. 

Alternatively, Odani discloses that the oxide containing film may be formed by “a vapor deposition method…and a CVD method” ([0160]) as is illustrated in Fig. 4. Odani further discloses that the film formed by this method “extends to the top of the negative electrode active material particle” but it “does not extend to the root thereof” ([0301]). Consequently, an active material layer formed by a coating method as disclosed above would necessarily result in the plurality of active material particles contacting each other and the binder as established above. Further, the oxide containing layer formed by vapor deposition would necessarily result in the film contacting the top of the plurality of particles and the binder. 

Although Odani fails to explicitly disclose the specific combination of a coating method and dip coating or vapor deposition method for the formation of the active material and oxide containing film layer respectively, Odani does teach that these methods may be used in the formation of the electrode. Therefore, the instant claim is rendered obvious as the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck v. Biocraft, 10 USPQ2d 1843 (Fed. Cir. 1989).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727